DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Examiner’s Comment
This Action is in response to the Request for Continued Examination filed on 02/09/2022 with Amended Claims and Applicant's Remarks filed on 02/09/2022.
Applicant has amended claims 31-34, 36-41, and 43-51 according to Amendments filed on 02/09/2022. Claims 31-51 are pending and currently under consideration for patentability.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 31-51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 31-51 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claims 31, 38, and 45 recite a method, apparatus, and computer program product for automatically approving tiles to be presented as an impression based on a selection being within an available range. Under Step 2A, Prong I, claims 31, 38, and 45 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Automatically approving tiles to be presented as an impression based on a selection being within an available range is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. Other limitations to the claims include presenting a first set of distinct selectable tiles; receiving an indication of a first input; presenting a second set of distinct selectable tiles; determining option structures associated with distinct selectable tiles; presenting a price band; receiving an indication of a second input; and automatically approving the second distinct selectable tile. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claims 31, 38, and 45 are directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 31, 38, and 45 have recited the following additional elements: User interface, server, Processor(s), Computer-readable memory(s), and Apparatus. These additional elements in claims 31, 38, and 45 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea and they do Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claims 31, 38, and 45 do not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements, ¶ [0164], for implementing the “general purpose computer”, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 32-37, 39-44, and 46-51
Under Step 2A, Prong II, for dependent claims 32-37, 39-44, and 46-51, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 31-51 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2013/0317894 to Zhu in view of US Publication 2014/0278880 to Lemphers and in further view of US Patent 8,010,404 to Wu.


Claims 31-37, 38-44, and 45-51 are method, apparatus, and computer program product claims, respectively, with substantially indistinguishable features between each group.  For purposes of 
With respect to Claim 31:
Zhu teaches:
A method for facilitating an automated promotion approval process, the method comprising: presenting, via a user interface, a first set of distinct selectable tiles, each representative of a good or service to be offered as an impression in an electronic correspondence (i.e. merchant is presented with interface for specifying criteria based on the selected discount templates) (Zhu: ¶ [0100] “FIG. 5A shows a user interface (UI) 701 for specifying from among a selection of available discount templates to initiate a search of available discount information. As shown, in the UI 701 presents five templates (e.g., discount templates 703a-703e) that are specified according to a predetermined vocabulary. In this example, the user selects discount template 703a and is presented with UI 705 for specifying criteria to initiate a search based on the selected discount template 703a.”);
receiving, at a server, an indication of a first input at the user interface, the first input indicative of a first selection of a first distinct selectable tile from among the first set of distinct selectable tiles  (i.e. merchant selects discount template and provides specifying criteria for template) (Zhu: ¶ [0100] “In this example, the user selects discount template 703a and is presented with UI 705 for specifying criteria to initiate a search based on the selected discount template 703a.”);
presenting, at the user interface, a second set of distinct selectable tiles, each distinct selectable tile of the second set of distinct selectable tiles representative of a distinct option structure associated with the good or service represented by the distinct selectable tile selected from among the first set of distinct selectable tiles by: (i.e. merchant is presented with additional UI to present second set of discount information) (Zhu: Fig. 7B and ¶¶ [0101] [0102]  “The UI 705 presents two input fields 707a and 707b corresponding to the parameters defined in the template 703a. In this example, the user enters a ,
determining, based on the distinct selectable tile selected from among the first set of distinct selectable tiles, one or more option structures associated with the distinct selectable tile selected from among the first set of distinct selectable tiles, […] (i.e. user is presented with discount templates with list of discount information) (Zhu: ¶¶ [0101] [0102] “The VI 705 presents two input fields 707a and 707b corresponding to the parameters defined in the template 703a. In this example, the user enters a condition in input field 707 b for selecting discount information that provides for greater than 30% discount according to the specified template. [0102] The VE 709 presents a list of discount information that meet the user's conditions and that are specified according to the selected template 703a. In this example, the list is ranked according to a calculated discount values calculated to include both economic and semantic value to the user. For example, the discount for a DVD player at 35% off is calculated to be economically less than a 40% discount on a television, because the user in this example has specified that he needs a DVD player but does not need a television. Accordingly, the DVD player discount is of more semantic relevance to the user.”),
wherein each distinct option structure represented by one of the distinct selectable tiles of the second set of distinct selectable tiles comprises a value of one or more features that satisfies a predetermined threshold (i.e. each discount is represented by discount value wherein the discount is only presented when the discount value reaches the threshold) (Zhu: ¶¶ [0069] [0070] “In one embodiment, the discount template module 303 also populates or receives input for populating the one or more templates with one or more parameters determined from discount information associated with one or more retail clients 111 and/or one or more items offered by the retail clients 111. The discount templates and/or populated discount information may be stored in the discount database 107. Based, at ;
receiving, at the server, an indication of a second input received at the user interface, the second input indicative of a second user selection, the second user selection being of a selected price and a second distinct selectable tile from among the second set of distinct selectable tiles (i.e. merchant selects discount templates via second GUI by specifying/inputting discount price such) (Zhu: Figs. 7A and 7B and ¶¶ [0100]-[0102] “As shown, in the VI 701 presents five templates (e.g., discount templates 703a-703e) that are specified according to a predetermined vocabulary. In this example, the user selects discount template 703a and is presented with UI 705 for specifying criteria to initiate a search based on the selected discount template 703a…The UI 705 presents two input fields 707a and 707b corresponding to the parameters defined in the template 703a. In this example, the user enters a condition in input field 707b for selecting discount information that provides for greater than 30% discount according to the ; 
the second distinct selectable tile being representative of a particular distinct option structure comprised of at least the value of one or more features that meets the predetermined threshold (i.e. each discount is represented by discount value wherein the discount is only presented when the discount value reaches the threshold) (Zhu: ¶¶ [0069] [0070] “In one embodiment, the discount template module 303 also populates or receives input for populating the one or more templates with one or more parameters determined from discount information associated with one or more retail clients 111 and/or one or more items offered by the retail clients 111. The discount templates and/or populated discount information may be stored in the discount database 107. Based, at least in part, on the discount information defined in the templates of the discount template module 303, the discount valuation module 305 calculates the corresponding discount values. As previously noted, the discount values may be include both an economic component (e.g., a calculation of the economic value of the discount) and a semantic value (e.g., a value of the discount based on user profile information)…In one embodiment, the discount valuation module 305 can calculate the discount values in real time as a user shops. For example, if a discount template is based on contingent terms (e.g., get a free DVD for spending $100; and a toaster for spending $125), the can calculate when a user reaches the different threshold values to satisfy the terms and alerts the user accordingly. For instance, if the user has already ;
in an instance in which the value of the one or more features meets the predetermined threshold, automatically approving the particular distinct option structure represented by second distinct selectable tile selected from among the second set of distinct selectable tiles to be presented as an impression (i.e. if discount value is above threshold then discount template is automatically populated with promotion/discount information) (Zhu: ¶¶ [0098] [0099] “In this case, the discount management platform 103 can recommend the most popular or effective templates. For example, the discount management platform 103 can store and track click-through rates or other indicators of popularity with respect to the discount templates and corresponding items…In one use case, a seller wants to sell a television set and wants to know which promotion or discount strategy is the most popular. The seller can specify criteria related to the television set and request a recommendation. The discount management platform 103 returns, for instance, a recommendation that the template "buy X cut Y get Z" is most popular. Accordingly, the seller decides to offer the following discount: "buy [television] cut [20%] get [book]".” Furthermore, as cited in ¶¶ [0069] [0070] “In one embodiment, the discount template module 303 also populates or receives input for populating the one or more templates with one or more parameters determined from discount information associated with one or more retail clients 111 and/or one or more items offered by the retail clients 111. The discount templates and/or populated discount information may be stored in the discount database 107. Based, at least in part, on the discount information defined in the templates of the discount template module 303, the discount valuation module 305 calculates the corresponding discount values. As previously noted, the discount values may be include both an economic component (e.g., a calculation of the economic value of the discount) and a semantic value (e.g., a value of the discount based on user profile information)…In one embodiment, the discount valuation module 305 can calculate the discount values in real time as a user ; and 
presenting the impression, wherein impression comprises at least the particular distinct option structure represented by the second distinct selectable tile selected from among the second set of distinct selectable tiles (i.e. presenting or initiating offer wherein offer includes the selection made by the seller or discount provider) (Zhu: ¶ [0104] “The discount provider can then select from among the recommended templates to initiate the offer.” Furthermore, as cited in ¶ [0072] “In one embodiment, based on the ranking information, the discount recommendation module 309 can generate one or more recommendations to the user, discount providers, retailers, etc. regarding one or more of the discount templates or types. For example, for users, the discount recommendation module 309 can recommend discounts or templates based, at least in part, on the user's history, preferences, etc.”).
Zhu does not explicitly disclose wherein determination of the one or more option structures associated with the distinct selectable tile selected from among the first set of distinct selectable tiles comprises: accessing a corpus of machine readable text generated based on a plurality of promotions, and extracting a plurality of features, each of the plurality of features being mapped to the good or service associated with a respective promotion option from which each is extracted.
However, Lemphers further discloses:
wherein determination of the one or more option structures associated with the distinct selectable tile selected from among the first set of distinct selectable tiles comprises: accessing a corpus of machine readable text generated based on a plurality of promotions (Lemphers: ¶ [0040] “Stage 208 is to parse a coupon for product terms. One approach may be for a coupon , and 
extracting a plurality of features, each of the plurality of features being mapped to the good or service associated with a respective promotion option from which each is extracted, (Lemphers: ¶ [0040] “Another technique is to remove words from a corpus, such as terms that are frequently used in describing sales, such as "limited," "only," "today," "hurry," "Black Friday," and various holidays, occasions for gift giving (e.g., graduation), days, months, years or other terms that regularly appear in sales copy. Another technique is for the coupon validation server 106 to reference a database of all known brands, and then instruct the natural language processing module to extract those terms from the coupon description. This way, a natural language processing module can know that Armani® is likely a product term…Another technique to parse a coupon for product terms that a natural language processing module might be configured to perform may be to perform sentence recognition, to understand which parts of a sentence are most likely to be describing the product. This technique may be performed by a lexer in the natural language processing module. Such a lexer may employ orthographic techniques to identify the sentence, as the author of coupon may not have used a complete sentence. An orthographic technique, in English, includes starting from a capitalized letter and continuing to a full stop, such as a period or exclamation mark (though algorithms are often more complicated, in order to correctly parse abbreviations, for example). Because coupons may not employ periods at the end of a sentence, certain whitespace may be recognized as a full stop. Sentence recognition may seek to identify the subjects and objects of a sentence as .
Therefore, it would have been obvious to one with ordinary skill in the art, at the time of the invention, to add Lemphers’ accessing a corpus of text associated with promotions, and extracting features of the text to identify components to Zhu’s generating a first selectable tiles based on a selection and generating a second distinct selectable tiles for an impression to allow for pre-authorization of promotions to automatically approve the promotion. One would have been motivated to do this in order to automatically determine if the coupon is valid and approved (Lemphers: ¶ [0033]).
Zhu and Lemphers do not explicitly disclose presenting, at the user interface, for each option structure, a price band; deriving the price band from a predetermined percentile of top ranking, previously offered, successful, promotion options.
However, Wu further discloses:
presenting, at the user interface, for each option structure, a price band (i.e. price band or distribution is displayed) (Wu: Col. 16-17 Lines 59-3 “A curve is generated for each product by plotting price of the product over a time period. This curve defines the price distribution for each product.”);
deriving the price band from a predetermined percentile of top ranking, previously offered, successful, promotion options (i.e. price range is derived from week-to-week price changes or discounts) (Wu: Col. 75 Lines 25-32 “The process then proceeds to step 6202 where the minimum and maximum price changes are calculated. These changes represent the smallest and largest week-to-week retail price changes observed for the product in any store during the modeling period (e.g., -10% to 15%). This metric provides some indication of how much trust a user may place in forecasted lifts resulting from larger changes to the retail price.”), 
Therefore, it would have been obvious to one with ordinary skill in the art, at the time of the invention, to add Wu’s displaying a price band, wherein a price is utilized from a predetermined percentile of top ranking options to establish the price band to Zhu’s generating a first selectable tiles based on a selection and generating a second distinct selectable tiles for an impression to allow for pre-authorization of promotions to automatically approve the promotion. One would have been motivated to do this in order to provide "an improved system and method for price and promotion response analysis that is accurate, rapid and efficient.” (Wu: Col. 1-2 Lines 67-1).
With respect to Claims 38 and 45:
All limitations as recited have been analyzed and rejected to claim 31. Claim 38 recites “an apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least:” (Zhu: ¶ [0112]) perform the steps outlined by method claim 31. Claim 45 recites “a computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions for:” (Zhu: ¶ [0113]) performing the steps outlined by method claim 31. Claims 38 and 45 do not teach or define any new limitations beyond claim 31. Therefore they are rejected under the same rationale.

With respect to Claim 32:
Zhu does not explicitly disclose The method of Claim 31, wherein extraction further comprises: extracting a first number of most frequently occurring single terms, extracting a second number of most frequently occurring bi grams, and extracting a third number of most frequently occurring trigrams.
However, Lemphers further discloses wherein extraction further comprises: extracting a first number of most frequently occurring single terms, extracting a second number of most frequently occurring bi grams, and extracting a third number of most frequently occurring trigrams (Lemphers: ¶ [0040] “Another technique is to remove words from a corpus, such as terms that are frequently used in describing sales, such as "limited," "only," "today," "hurry," "Black Friday," and various holidays, occasions for gift giving (e.g., graduation), days, months, years or other terms that regularly appear in sales copy. Another technique is for the coupon validation server 106 to reference a database of all known brands, and then instruct the natural language processing module to extract those terms from the coupon description. This way, a natural language processing module can know that Armani® is likely a product term…Another technique to parse a coupon for product terms that a natural language processing module might be configured to perform may be to perform sentence recognition, to understand which parts of a sentence are most likely to be describing the product. This technique may be performed by a lexer in the natural language processing module. Such a lexer may employ orthographic techniques to identify the sentence, as the author of coupon may not have used a complete sentence. An orthographic technique, in English, includes starting from a capitalized letter and continuing to a full stop, such as a period or exclamation mark (though algorithms are often more complicated, in order to correctly parse abbreviations, for example). Because coupons may not employ periods at the end of a sentence, certain whitespace may be recognized as a full stop. Sentence recognition may seek to identify the subjects and objects of a sentence as these are more likely to be useful keywords in describing the covered product (or product category). The position of a word in the sentence may also play a role.”).
Therefore, it would have been obvious to one with ordinary skill in the art, at the time of the invention, to add Lemphers’ extracting a first number of most frequently occurring single 
With respect to Claims 39 and 46:
All limitations as recited have been analyzed and rejected to claim 32. Claims 39 and 46 do not teach or define any new limitations beyond claim 32. Therefore they are rejected under the same rationale.

With respect to Claim 33:
Zhu does not explicitly disclose the method of Claim 32, further comprising: identifying one or more components associated with the extracted features; defining groups of extracted features based on the one or more components; associating each extracted feature with one component of the one or more components based on the defined groups; tagging each promotion option with a component associated with at least one feature of the promotion option; and updating a structure database using the tagged promotion options, wherein updating the structure database using the tagged promotion options comprises, for each tagged promotion option, generating a promotion structure comprising the tagged components, associating the promotion structure with the at least one service associated with the tagged promotion option, and storing the promotion option structure in the structure database.
However, Lemphers further discloses:
identifying one or more components associated with the extracted features (i.e. identifying a brand associated with extracted text) (Lemphers: ¶ [0040] “Another technique is ; 
defining groups of extracted features based on the one or more components (i.e. defining extracted features to be either words describing sales or keywords describing brand name) (Lemphers: ¶ [0040] “Another technique is to remove words from a corpus, such as terms that are frequently used in describing sales, such as "limited," "only," "today," "hurry," "Black Friday," and various holidays, occasions for gift giving (e.g., graduation), days, months, years or other terms that regularly appear in sales copy. Another technique is for the coupon validation server 106 to reference a database of all known brands, and then instruct the natural language processing module to extract those terms from the coupon description. This way, a natural language processing module can know that Armani® is likely a product term.”); 
associating each extracted feature with one component of the one or more components based on the defined groups (i.e. extracted features are either associated as words describing sales or keywords describing brand name) (Lemphers: ¶ [0040] “Another technique is to remove words from a corpus, such as terms that are frequently used in describing sales, such as "limited," "only," "today," "hurry," "Black Friday," and various holidays, occasions for gift giving (e.g., graduation), days, months, years or other terms that regularly appear in sales copy. Another technique is for the coupon validation server 106 to reference a database of all known brands, and then instruct the natural language processing module to extract those terms from the coupon description. This way, a natural language processing module can know that Armani® is likely a product term.”); 
tagging each promotion option with a component associated with at least one feature of the promotion option (i.e. coupons are tagged with product terms along with confidence scores) (Lemphers: ¶ [0043] “In certain embodiments, the coupon validation server 106 may have assigned confidence scores to product terms when the product terms were extracted by the parser module, such that the product terms with the highest confidence are searched first. For many merchant websites 110, the search box appears on every page 120.”); and
updating a structure database using the tagged promotion options (i.e. webpage is updated with updated tagged coupons) (Lemphers: ¶ [0062] “As a final step in synthesizing the coupon validation results, the coupon validation server 106 may update its webpage 130 with the results so that potential shoppers may visit the website 130 to learn the latest validation results, so that they may efficiently receive discounts and other promotions in a hassle free manner.”), 
wherein updating the structure database using the tagged promotion options comprises, for each tagged promotion option, generating a promotion structure comprising the tagged components, associating the promotion structure with the at least one service associated with the tagged promotion option (Lemphers: ¶ [0062] “As a final step in synthesizing the coupon validation results, the coupon validation server 106 may update its webpage 130 with the results so that potential shoppers may visit the website 130 to learn the latest validation results, so that they may efficiently receive discounts and other promotions in a hassle free manner.”), and 
storing the promotion option structure in the structure database (Lemphers: ¶ [0032] “At stage 204, the coupons can be associated with a merchant website 110 by coupon validation server 106. In one example, a spreadsheet or other data structure can be used to store associations between a coupon and a merchant website 110.”).
Therefore, it would have been obvious to one with ordinary skill in the art, at the time of the invention, to add Lemphers’ identifying feature/components and tagging the promotions with the identified components in order to update the promotion structures to Zhu’s generating a first selectable tiles based on a selection and generating a second distinct selectable tiles for an impression to allow for pre-authorization of promotions to automatically approve the promotion. One would have been motivated to do this in order to automatically determine if the coupon is valid and approved (Lemphers: ¶ [0033]).
With respect to Claims 40 and 47:
All limitations as recited have been analyzed and rejected to claim 33. Claims 40 and 47 do not teach or define any new limitations beyond claim 33. Therefore they are rejected under the same rationale.

With respect to Claim 34:
Zhu does not explicitly disclose the method of Claim 31, wherein the price band is determined from a highest value of each price from the predetermined percentile of top ranking options and a lowest value of each price from the predetermined percentile of top ranking options, and generated comprised of each of the highest value, the lowest value and every value in between the highest value and the lowest value of the price.
However, Wu further discloses:
wherein the price band is determined from a highest value of each price from the predetermined percentile of top ranking options and a lowest value of each price from the predetermined percentile of top ranking options, and generated comprised of each of the highest value, the lowest value and every value in between the highest value and the lowest value of the price (i.e. new base price is established to be associated with average base price of top 80th th percentile for base price is then calculated for the analyzed product (i.e., the base price point below which 80% of the analyzed product (over the modeled time interval) is priced). This is referred to as the "in store 80th percentile" for that product. A calculation is then made of the average 80th percentile for price of the analyzed product across all stores (the cross-store 80th percentile). Each store's prices are then merged with each other store to calculate the average 80th percentile for base price over all stores.” Furthermore, as cited in Col. 17 Lines 20-34 “The outlier store's base price is adjusted for the analyzed product such that it lies only two (2) standard deviations away from the average cross-store 80th percentile for base price over all stores. In some embodiments, this threshold of deviations from the average to be analyzed may be configurable. This is illustrated in FIG. 12D. The average 80th percentile price over all stores is shown as "Q". If a flagged store has a base price for an analyzed product beyond two (2) STD from the mean, as shown by data point 1250, that data point is corrected by moving the data point to the "edge" at two (2) STD (as shown by the arrow) from the mean. That point 1251 is shown having a new base price of V.”).
Therefore, it would have been obvious to one with ordinary skill in the art, at the time of the invention, to add Wu’s a price band, wherein a price is utilized from a predetermined percentile of top ranking options to establish the price band, wherein the price band comprises a range from a single highest price to a single lowest price of the predetermined percentile of top ranking options to Zhu’s generating a first selectable tiles based on a selection and generating a second distinct selectable tiles for an impression to allow for pre-authorization of promotions to automatically approve the promotion. One would have been motivated to do this 
With respect to Claims 41 and 48:
All limitations as recited have been analyzed and rejected to claim 34. Claims 41 and 48 do not teach or define any new limitations beyond claim 34. Therefore they are rejected under the same rationale.

With respect to Claim 35:
Zhu teaches:
The method of Claim 31, further comprising: scoring, using a processor, the one or more option structures based on one or more determined relevant metric variables (i.e. rank) (Zhu: ¶¶ [0101] [0102] “The VI 705 presents two input fields 707a and 707b corresponding to the parameters defined in the template 703a. In this example, the user enters a condition in input field 707 b for selecting discount information that provides for greater than 30% discount according to the specified template. [0102] The VE 709 presents a list of discount information that meet the user's conditions and that are specified according to the selected template 703a. In this example, the list is ranked according to a calculated discount values calculated to include both economic and semantic value to the user. For example, the discount for a DVD player at 35% off is calculated to be economically less than a 40% discount on a television, because the user in this example has specified that he needs a DVD player but does not need a television. Accordingly, the DVD player discount is of more semantic relevance to the user.”); and
generating the second set of distinct selectable tiles based on the scored one or more option structures, each of the second set of distinct selectable tiles indicative of a different option structure, wherein the one or more tiles comprise a subset of the option structures that satisfy a predetermined threshold (i.e. merchant is presented with discount templates with list of discount information) (Zhu: ¶ .
With respect to Claims 42 and 49:
All limitations as recited have been analyzed and rejected to claim 35. Claims 42 and 49 do not teach or define any new limitations beyond claim 35. Therefore they are rejected under the same rationale.

With respect to Claim 36:
Zhu teaches:
The method of Claim 31, wherein the presenting of each distinct selectable tile of the second set of distinct selectable tiles includes presenting data representative of an associated option and a descriptor of each distinct option structure (i.e. 727a-c illustrate different discount types) (Zhu: Fig. 7b Furthermore, as cited in ¶ [0102] “The UE 709 presents a list of discount information that meet the user's conditions and that are specified according to the selected template 703a. In this example, the list is ranked according to a calculated discount values calculated to include both economic and semantic value to the user.”).
With respect to Claims 43 and 50:
All limitations as recited have been analyzed and rejected to claim 36. Claims 43 and 50 do not teach or define any new limitations beyond claim 36. Therefore they are rejected under the same rationale.

With respect to Claim 37:
Zhu teaches:
The method of Claim 36, further comprising: prior to receiving, at the server, the indication of the second input and subsequent to receiving, at the server, the indication of the first input: receiving a request to edit the descriptor associated with an option (i.e. merchant can request to add free text to an existing template) (Zhu: ¶ [0034] “In summary, under various embodiments of the system 100, users are able to input their needs, preferences, etc. to get discount information. In addition, if a user finds new discount information (e.g., a new type of discount with different combinations or applications of one or more discount parameters), the user can choose to fill out a discount template for uploading to a server. If no template exists, the user can create a new template according to a predetermined vocabulary. Moreover, a user can obtain calculations of the discount values for comparing and/or ranking discount information.” Furthermore, as cited in ¶ [0081] “If there is no suitable template available, the user or provider may search over the communication network 105 for a suitable template. In one embodiment, the user may create a new template using the vocabulary or simply add free text to an existing template. The free text can then be parsed (e.g., via natural language processing) to generate a new template.”);
presenting a list of available selections for modifying the descriptor (Zhu: ¶ [0102] “The VE 709 presents a list of discount information that meet the user's conditions and that are specified according to the selected template 703a. In this example, the list is ranked according to a calculated discount values calculated to include both economic and semantic value to the user. For example, the discount ;
receiving a selection of one of the available selections (Zhu: ¶ [0104] “The VI 725 then presents the list. In this case, the most popular template for selling books is a buy two books get another item free offer. This offer is expressed in the discount template 727 a as "buy X buy Y get Z" template. The discount provider can then select from among the recommended templates to initiate the offer.”); and
presenting a modified second set of distinct selectable tiles, wherein the descriptor for which the request was received is replaced with the selected descriptor (i.e. merchant can modify discount template by editing the descriptor (Zhu: ¶¶ [0103] [0104] “More specifically, in this example, a discount provider or seller would recommendations on what types or discounts or promotions are most popular for selling a book. In this case seller inputs "book" into the text input field 723. Based on this input, the discount management platform 103 generates a list of recommended templates 727 a-727 c based on, for instance, their popularity with other book sellers…The VI 725 then presents the list. In this case, the most popular template for selling books is a buy two books get another item free offer. This offer is expressed in the discount template 727 a as "buy X buy Y get Z" template. The discount provider can then select from among the recommended templates to initiate the offer. If the recommended offers do not appeal to the discount provider, the provider can manually select or specify another discount template.”).
With respect to Claims 44 and 51:
All limitations as recited have been analyzed and rejected to claim 37. Claims 44 and 51 do not teach or define any new limitations beyond claim 37. Therefore they are rejected under the same rationale.

Response to Arguments
Applicant’s arguments see page 14 of the Remarks disclosed, filed on 02/09/2022, with respect to the double patenting rejection(s) of claim(s) 31-51 have been considered and are persuasive. The Applicant has submitted a terminal disclaimer herewith referencing U.S. Patent No. 810,546,316, obviating the non-statutory double patenting rejection. Examiner agrees and therefore, the rejection(s) of claim(s) 31-51 under the nonstatutory double patenting rejection has been withdrawn.
Applicant’s arguments see page 19 of the Remarks disclosed, filed on 02/09/2022, with respect to the 35 U.S.C. § 101 rejection(s) of claim(s) 31-51 have been considered but are not persuasive. The Applicant asserts “While Applicant maintains the disagreement with the outstanding rejection, Applicant submits that the claims are clarified as amended herein, obviating the rejection. In particular, Applicant submits that the claims, as amended, are directed to statutory subject matter, and in addition to being directed to statutory subject matter, Applicant submits that the claims are not directed to a judicial exception (i.e., an abstract idea, as alleged by the Examiner). And even assuming arguendo that the Examiner were to find that claims are directed to an abstract idea, Applicant submits that the claimed invention (and any alleged abstract idea to which the claimed invention may be alleged to be directed) is integrated into a practical application. Furthermore, even assuming arguendo that the Examiner were to find that the claimed invention and/or the alleged abstract to which the claimed invention is directed is not integrated into a practical application, Applicant submits that the claimed invention includes elements that, when considered either alone or in combination, constitute significantly more than any alleged abstract to which the claimed invention may be directed.”  The Examiner respectfully disagrees. Independent claims 31, 38, and 45 recite a method, apparatus, and computer program product for automatically approving tiles to be presented as an impression based on a selection being within an available range. Claims 31, 38, and 45 have recited the following additional elements: User interface, server, Processor(s), Computer-readable memory(s), and Apparatus. These additional elements in claims 
Applicant’s arguments see pages 14-19 of the Remarks disclosed, filed on 02/09/2022, with respect to the 35 U.S.C. § 102(a)(1) rejection(s) of claim(s) 31, 35-38, 42-45, and 49-51 over Zhu have been considered but are not persuasive:
The Applicant asserts “Applicant submits that Zhu fails to teach or suggest the above-identified features of amended Claim 31. Specifically, Applicant submits that Zhu fails to teach or suggest “determining, based on the distinct selectable tile selected from among the first set of distinct selectable tiles, one or more option structures associated with the distinct selectable tile, wherein determination of the one or more option structures associated with the distinct selectable tile selected from among the first set of distinct selectable tiles comprises: accessing a corpus of machine readable text generated based on a plurality of promotions, and extracting a plurality of features, each of the plurality of features being mapped to the good or service associated with a respective promotion option from which each is extracted, wherein each distinct option structure represented by one of the distinct selectable tiles of the second set of distinct selectable tiles comprises a value of one or more features that satisfies a predetermined threshold; presenting, at the user interface, for each option structure, a price band; deriving the price band, for each option structure, from a predetermined percentile of top ranking, previously offered, successful, promotion options,” as recited in amended Claim 1.” The Examiner respectfully disagrees. Examiner notes that amended features are not disclosed by the Zhu reference but the previously cited art; Lemphers and Wu disclose such features. Furthermore, one cannot show nonobviousness by attacking references individually where the 
The Applicant also asserts “Generally, The claims are directed to configuring a user interface to present a first set of distinct selectable tiles to a merchant device, for example, as the merchant builds a promotion, and subsequently, based on a selection from among the first set of distinct selectable tiles, to present a second set of distinct selectable tiles, each tile of the second set representing a “good” promotion option structure (i.e. the promotion option structure is pre-authorized to allow a merchant to offer the promotion option structure indicated by the tile thereby enabling automation of the process by removing the need to involve a human approval process which would significantly slow down the process, and may even cause the system to lose a potential customer), each tile created from a different promotion option structure associated with a service selected via the user interface. Each tile comprises, for example, a unique description and, for example, a price band associated with previously offered, successful, promotion options. It’s important to note that a promotion option structure is not a promotion, as indicated by the Office Action. It is also important to note that the claimed invention precedes any consumer use of the promotion or any discount that may be related to the promotion.” The Examiner respectfully disagrees. The Zhu reference is directed to a system providing template-based discount valuation and ranking for discount providers and not just consumers. (See Zhu: ¶¶ [0035]-[0037]). Therefore, the rejection(s) of claim(s) 31-51 under 35 U.S.C. § 103(a) is provided above with updated citations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        	
February 26, 2022